EXHIBIT 10.7

THIS AMENDMENT TO AMENDED AND RESTATED POOLING AND SERVICING AGREEMENT AND
SECOND AMENDMENT TO AMENDED AND RESTATED SERIES 2000-1 SUPPLEMENT, dated as of
April 7, 2004 (this “Amendment”), is among WFN CREDIT COMPANY, LLC, a Delaware
limited liability company, as Transferor (“Transferor”), WORLD FINANCIAL NETWORK
NATIONAL BANK, a national banking association (“WFN”), as Servicer (in such
capacity, the “Servicer”) and JPMORGAN CHASE BANK, a New York banking
corporation, as Trustee (“Trustee”).

BACKGROUND

WHEREAS, the parties hereto are parties to that certain Amended and Restated
Pooling and Servicing Agreement, dated as of January 30, 1998, as amended and
restated September 28, 2001 (the “Pooling and Servicing Agreement”);

WHEREAS, pursuant to Section 13.1(b) of the Pooling and Servicing Agreement, the
parties hereto desire to effect certain amendments to the Pooling and Servicing
Agreement and the Amended and Restated 2000-1 Supplement, dated as of
December 22, 2000, as amended and restated December 19, 2002 and as further
amended on August 28, 2003, to the Pooling and Servicing Agreement (the “Series
Supplement”).

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

SECTION 1. Definitions. Capitalized terms used in this Amendment and not
otherwise defined are defined in the Series Supplement or, if not defined in the
Series Supplement, in the Pooling and Servicing Agreement.

SECTION 2. Amendments to the Series Supplement. The Series Supplement is hereby
amended as follows:

(a) The following definition is hereby added to Section 2 of the Series
Supplement in alphabetical order:

“Second Amendment Date” means April 7, 2004.

(b) The definition of “Maximum Collateral Funded Amount” in Section 2 of the
Series Supplement is hereby amended by replacing “$            ” with
“$            ”.

(c) The definition of “Maximum Funded Amount” in Section 2 of the Series
Supplement is hereby amended by replacing “$            ” with $            ”.

(d) The definition of “Required Cash Collateral Amount” in Section 2 of the
Series Supplement is hereby amended and restated as follows:

“Required Cash Collateral Amount” means, with respect to any date of
determination (a) as of the Second Amendment Date, $ and (b) on any Transfer
Date thereafter the product of (x)         %



--------------------------------------------------------------------------------

times (y) the Invested Amount, after any adjustments to be made on such date,
including but not limited to an Incremental Funding; provided that (A) if, on or
prior to such Transfer Date, the sum of the Class A Required Amount and the
Collateral Required Amount is greater than zero or an Early Amortization Event
with respect to the Investor Certificates has occurred, the Required Cash
Collateral Amount for any Transfer Date shall (subject to the following clause
(B)) equal the Required Cash Collateral Amount for the Transfer Date immediately
preceding such Transfer Date on which the sum of the Class A Required Amount and
the Collateral Required Amount is zero or the Early Amortization Event, as the
case may be, and (B) in no event shall the Required Cash Collateral Amount
during any Monthly Period in the Fixed Allocation Period exceed the sum of the
Class A Invested Amount and the Collateral Required Amount for the Monthly
Period preceding such Transfer Date after taking into account the payments to be
made on the related Distribution Date.

(e) The definition of “Required Collateral Interest” in Section 2 of the Series
Supplement is hereby amended and restated as follows:

“Required Collateral Interest” means the product of         % and the sum of the
Maximum Funded Amount and the Maximum Collateral Funded Amount; provided that
the Required Collateral Interest shall equal zero at any time that the Funded
Amount is zero.

(f) The definition of “Required Retained Transferor Percentage” in Section 2 of
the Series Supplement is hereby amended by replacing “5.0%” with “7.0%”.

(g) Section 7 to the Series Supplement is hereby amended by adding the following
sentence at the end of such Section:

“On the Second Amendment Date, Transferor shall execute and deliver four Class A
Certificates (the “New Class A Certificates”), each in the Maximum Funded Amount
of $89,500,000 to the Trustee for authentication in accordance with Section 6.1.
Such Class A Certificates shall be registered in the respective names of the
Funding Agents under the Certificate Purchase Agreement. On the Second Amendment
Date, each Funding Agent shall deliver to the Trustee the Class A Certificate
currently registered in its name (each an “Existing Class A Certificate”) and,
upon receipt of each such Existing Class A Certificate, the Trustee shall
(i) cancel and destroy such Existing Class A Certificate and (ii) deliver to the
applicable Funding Agent a fully executed and authenticated New Class A
Certificate registered in such Funding Agent’s name.”

(h) Section 10(k)(i) to the Series Supplement is hereby amended by replacing
“4.0%” with “5.5%”.

 

2



--------------------------------------------------------------------------------

SECTION 3. Amendment to the Pooling and Servicing Agreement. The Pooling and
Servicing Agreement shall be amended by adding the following new Section 2.9(c)
immediately following Section 2.9(b):

“(c) In order to remove assets from the collateral supporting the Investor
Certificates, the Holders of Investor Certificates evidencing not less than 100%
of the aggregate unpaid principal amount all of Designated Investor Certificates
shall have the right, upon notice to the Transferor and the Servicer, to direct
the Transferor to designate as Removed Accounts all (but not less than all ) of
the Accounts in any Approved Portfolio specified by such Investor
Certificateholders, which shall cause a reduction in the aggregate outstanding
principal amount of the Designated Investor Certificates in such amount as shall
be necessary so that after giving effect to the reassignment of the Receivables
in the Removed Accounts and such reduction in the outstanding principal amount
of the Designated Investor Certificates, (i) the sum of aggregate amount of
Principal Receivables plus amounts on deposit in the Excess Funding Account
shall not be less than the Required Principal Balance and (ii) the Transferor
Amount shall not be less than the Minimum Transferor Amount; provided that such
right shall not be exercised more than once during any calendar year; and
provided, further, that any reduction made in the outstanding principal amount
of the Designated Investor Certificates pursuant to this Section 2.9(c) shall be
made pro rata among each Series of Designated Investor Certificates, unless
otherwise agreed to by all Holders of the Designated Investor Certificates; and
provided, further, that any removal of Accounts pursuant to this Section 2.9(c)
shall be subject to the prior satisfaction of the Rating Agency Condition. The
Transferor shall have 30 days after receipt of such notice to designate the
Accounts in the Approved Portfolios specified in such notice as Removed
Accounts. On or prior to the date that is 10 Business Days after the Removal
Date for Accounts designated as Removed Accounts pursuant to this
Section 2.9(c), the Transferor shall deliver to the Trustee an Account Schedule
listing the Removed Accounts, and specifying for each Account, as of the Removal
Date, the aggregate amount of Principal Receivables outstanding in such
Accounts. For the avoidance of doubt, the conditions precedent for the
reassignment of Receivables specified in Section 2.9(a) shall not apply to a
removal of Accounts or reassignment of Receivables pursuant to this
Section 2.9(c). For purposes of this Section 2.9(c), “Designated Investor
Certificates” shall include the Series 2000-1 Investor Certificates and any
additional Series of Investor Certificates if the related Series Supplement
shall specify that such the Investor Certificates of such Series are “Designated
Investor Certificates for purposes of this Section 2.9(c).”

SECTION 4. Miscellaneous. This Amendment may be executed in any number of
counterparts and by the different parties on separate counterparts, each of
which when so executed shall be deemed to be an original and all of which when
taken together shall constitute one and the same agreement. This Amendment shall
be governed by, and construed in accordance with, the internal laws of the State
of New York without reference to its conflict of laws provisions. The Series
Supplement, as amended hereby, remains in full force and effect. Any reference
to the Series Supplement after the date hereof shall be deemed to refer to the
Series Supplement as amended hereby, unless otherwise expressly stated therein.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective, duly authorized officers as of the date and year
first-above written.

 

WFN CREDIT COMPANY, LLC, as Transferor By:  

/s/ Robert P. Armiak

Name:   Robert P. Armiak Title:   Senior Vice President and Treasurer WORLD
FINANCIAL NETWORK NATIONAL BANK, as Servicer By:  

/s/ Robert P. Armiak

Name:   Robert P. Armiak Title:   Senior Vice President and Treasurer

 

S-1



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, not in its individual capacity, but solely as Trustee By:  

/s/ Andrea Powell

Name:   Andrea Powell Title:   Trust Officer

 

2